DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed April 07, 2020 has been entered.

Drawings
The drawings are objected to because some of the text is illegible in figures 8, 9, 10A, 10B and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
	a) The specification appears to utilize the term “B-line scan” (page 8, lines 41-44) as well as the term “B-scan line” (page 9, lines 9-10, and elsewhere) to refer to the same thing.  It appears that all occurrences should utilize the same phrase, perhaps “B-scan line”.  
	b) On page 11, in line 17, “b-layered” should read, “bi-layered”.
Appropriate correction is required.

Claim Objections
Claim 46 is objected to because of the following informalities: in claim 46, in line 2, the second occurrence of “wherein” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 32, 34 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	b) In claim 32, the phrase, “the same volume type having the property” is not clear as to its meaning.
	c) In claim 32, in line 2, “the property” is ambiguous because there is more than one type of property mentioned in claim 27.
	d) In claim 34, the phrase, “depth extend” is not understood.
	e) In claim 46, in lines 2-3, “the step of detecting a deformation of the layer in response to an applied load” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28, 30, 31, 32, 35-38, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150265220 to Ernst et al. (hereinafter referred to as “Ernst”).
As to claim 27, Ernst discloses a method of volumetric imaging of a sample, the method comprising the steps of:
	providing a plurality of depth images of a region of interest of the sample using a volumetric imaging system ([0009], CT or MRI scanning system) the region of interest being below a surface area of interest of the sample ([0035], anatomical landmark or marker on surface of subject), each depth image being associated with a layer or slice of the region of interest and the plurality of depth images together forming a volumetric image of the region of interest ([0056], slices of image data, slice planes);
	providing a surface image of the surface area of interest of the sample ([0064]; [0056], movement data obtained from detectors; [0039], detectors can be cameras which take still images or movies);
	identifying a surface image property of a surface feature of the surface area of interest ([0056]; [0064]; [0048], utilizes marker for motion tracking; [0035], utilizes anatomical landmarks or markers) and
	processing the plurality of depth images of the region of interest using the surface image property of the surface feature to improve a property of the depth images of the region of interest ([0066], removes effects of motion, reconstructs and outputs the corrected images).
As to claim 28, Ernst discloses the method of claim 27, wherein the surface image property is a visible property of a surface portion ([0035], anatomical landmark, feature of the subject, or marker attached to the subject).
As to claim 30, Ernst discloses the method of claim 28, further comprising:
	identifying the visible property of the surface feature ([0044], detect surface texture);

portion ([0044]);
	associating the identified portion of at least some of the depth images with the surface image property of the surface portion ([0064], position or motion data of the subject; [0044], three-dimensional surface model of subject), such as the colour; and
	processing the plurality of depth images of the region of interest using the surface image property to improve a property ([0066], remove effects of motion), such as image contrast, of the depth images of the region of interest.
As to claim 31, Ernst discloses the method of claim 27, wherein the surface image is acquired using a different imaging system to the volumetric imaging system (Fig.1, detectors 102 are different from the MRI scanner).
As to claim 32, Ernst discloses the method of claim 27, comprising displaying the volumetric image with the same volume type having the property ([0063]).
As to claim 35, Ernst discloses the method of claim 27, comprising providing a series of surface images of the surface area of interest during movement of the volumetric imaging system and the surface area of interest relative to each other ([0056]; [0039]).
As to claim 36, Ernst discloses the method of claim 35, wherein the surface image property of the surface feature is a spatial position ([0064]).
As to claim 37, Ernst discloses the method of claim 36, comprising identifying a change in the spatial position of the surface feature of each surface image and processing the plurality of depth images of the region of interest using the identified change of the spatial position to obtain a plurality of depth images of the region that are at least largely corrected for an impact of the 
As to claim 38, Ernst discloses the method of claim 27 comprising:
	moving at least a portion of the volumetric imaging system and the sample relative to each other ([0064]);
	providing a plurality of surface images during movement of the volumetric imaging system and the sample relative to each other ([0064]; [0039]);
	identifying changes in spatial position of the surface features of the surface images and processing the plurality of depth images using the identified changes of the spatial positions to identify corrected spatial positions of the depth images ([0064]); and
	generating at least one volumetric image using the depth images having the corrected spatial positions ([0066], reconstructed corrected images).
As to claim 40, Ernst discloses a method of volumetric imaging of a sample, the method comprising the steps of:
	providing a plurality of depth images using a volumetric imaging system during movement of a volumetric imaging system and the sample relative to each other ([0009], CT or MRI scanning system; [0056], movement data), the volumetric imaging system being arranged for mechanical correction of the relative motion between the imaging system and the sample ([0056], movement data analyzed to generate geometric parameters for use when acquiring scanning data), each depth image being associated with a layer or slice of the region of interest and the plurality of depth images together forming a volumetric image of the region of interest ([0056], slices of image data, slice planes);

	identifying changes in spatial position of surface features of the surface images to obtain positional information ([0056]); and
	controlling the volumetric imaging system to correct for an impact of the movement of the volumetric imaging system and the sample relative to each other using the obtained positional information ([0056]-[0058]).
As to claim 41, Ernst discloses the method of claim 40 wherein the volumetric imaging system is arranged such that the movement correction can be performed mechanically using a suitable control system with a feedback loop ([0056]-[0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst in combination with U.S. Patent 9,734,589 to Yu et al. (hereinafter referred to as “Yu”).
As to claim 29, Ernst discloses the method of claim 28, but does not disclose wherein the visible property is a colour of the surface portion.  However, this is well known in the art.  For example, Yu teaches light colored targets (column 65, lines 1-2) and dark colored targets (column 68, lines 53-55).  Yu states that this provides contrast allowing rapid locating of the targets with minimal processing (column 65, lines 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s invention according to Yu.

Claims 33, 34, 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst in combination with the article, “Motion Correction of in vivo Three-dimensional Optical Coherence Tomography of Human Skin Using a Fiducial Marker” by Liew et al. (submitted ty Applicant, hereinafter referred to as “Liew”).  
As to claim 33, Ernst discloses the method of claim 27, but does not disclose wherein the imaging system is an OCT imaging system.  However, OCT imaging systems are well known in the art.  For example, Liew teaches an OCT imaging system (Fig.1; section 2.2).  The OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first 
As to claim 34, Ernst discloses the method of claim 28, but does not disclose it is comprising determining a change in attenuation of an optical signal as a function of depth to determine a cross-sectional shape or depth extend of the identified portion.  However, this is well known in the art.  For example, Liew teaches an OCT system (section 2.2),  which provides a cross-sectional shape or depth of the identified portion (section 2.1, 3D OCT scan).  The OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s system according to Liew.  
As to claim 39, Ernst discloses the method of claim 38, but does not disclose wherein the volumetric imaging system has a scanning range A and wherein the sample and the volumetric scanning system are moved relative to each other such that a region B of the sample is scanned and the region B has a surface extension that is larger than the scanning range A and wherein the at least one volumetric image is an image corresponding to the region B.  However, Liew teaches: volumetric imaging system has a scanning range A (Fig.1(c) and (d), scanning range defined by imaging hole) and wherein the sample and the volumetric scanning system are moved relative to each other (section 1, second paragraph) such that a region B of the sample is scanned and the region B has a surface extension that is larger than the scanning range A (Fig.1(a), the surface of the skin is larger than the hol4) and wherein the at least one volumetric image is an image corresponding to the region B (section 2.3).  Liew’s OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s system according to Liew.  

As to claim 46, Ernst discloses the method of claim 27, but does not disclose wherein the step of providing a plurality of depth images of a region of interest comprises OCT imaging and wherein the step of detecting a deformation of the layer in response to an applied load comprises OCT imaging of interfaces of the layer.  However, this is well known as evidenced by Liew (Fig.1; section 2.2; section 4, fifth paragraph).  Liew’s OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s system according to Liew.

Allowable Subject Matter
Claims 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665